DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-5, 7, 9, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaines et al. (US 20120226768) (hereinafter Gaines).

    PNG
    media_image1.png
    423
    620
    media_image1.png
    Greyscale

	Regarding claim 1:
As shown in figures 1-6, Gaines discloses a control device (40 in figure 1) for establishing a secure communication connection (see 52 secure TCP in figure 1) for controlling at least one medical device (10 in figure 1), wherein the control device (40 in figure 1) is remote from the at least one medical device (figure 1 shows that the control device 40 is remotely located from the medical device 10), and wherein the control device (40 in figure 1) comprises: 
at least one control entity (44 in figure 1) assigned to control the at least one medical device (10 in figure 1) (par 0030, 0036, 0045-0046); a 
server-side communication device (42 in figure 1) for communication with the at least one medical device (10 in figure 1) (par 0030, 0033-0034); and 
an integrated circuit (41 in figure 1) component configured to implement a protocol (see secure TCP in figure 1) for establishing the secure communication connection (52 in figure 1) for controlling the at least one medical device (10 in figure 1) (par 0030, 0036, 0045-0046), wherein the protocol includes exchanging identification messages (par 0030) for one-to-one identification between a respective medical device (10 in figure 1) and a respective control instance (52 in figure 1) on the control device (40 in figure 1) (see figure 3(a), par 0030, par 0035-0042, 0052).

Regarding claim 3:
Gaines further discloses wherein the protocol is activated in response to the control device (40 in figure 1) receiving an initiation message (see figure 5(a), abstract).  

Regarding claim 4:
Gaines further discloses wherein the control device (40 in figure 1) further comprises a user interface (52 in figure 1) and/or is in communication with a separate user interface, wherein the user interface (52 in figure 1) is configured for detecting control signals for controlling the at least one medical device (10 in figure 1) (see figure 3(a), par 0030, par 0035-0042, 0052) and/or for outputting status data of the at least one medical device.

Regarding claim 5:
As shown in figures 1-6, Gaines discloses a medical device (10 in figure 1), comprising: 
a client-side communication device (30 in figure 1) configured for communication with a server-side communication device (42 in figure 1) of a control device (40 in figure 1); and 
an integrated circuit (41 in figure 1) component configured to implement a protocol (see secure TCP in figure 1) for establishing a secure communication connection to the control device (10 in figure 1) (par 0030, 0036, 0045-0046), and wherein the protocol includes exchanging messages (par 0030) with a respective control entity (40 in figure 1) on the control device for one-to-one identification between the medical device (10 in figure 1) and the respective control entity  (40 in figure 1), wherein the respective control entity is configured for dedicated control of the medical device (10 in figure 1) (see figure 3(a), par 0030, par 0035-0042, 0052).  

Regarding claims 7 and 11:
As shown in figures 1-6, Gaines discloses a medical system (see figure 1), comprising: 
at least one medical device (10 figure 1) configured to communicate with a control device (40 figure 1) via at least one network (see figure 1); and 
the control device (40 figure 1), wherein the control device (40 figure 1) is remote from the at least one medical device (figure 1 shows that the control device 40 is remotely located from the medical device 10), and wherein the control device  (40 figure 1) is configured to communicate with and control the at least one medical device (10 figure 1) via the at least one network  (see the communication between control device 40 and medical device 10 in the wireless communication network (par 0028) of figure 1); 
wherein the at least one medical device (10 figure 1) and the control device (40 figure 1) are configured to implement a protocol (see secure TCP in figure 1) for establishing a secure communication connection between the at least one medical device (10 in figure 1) (par 0030, 0036, 0045-0046) and the control device (40 in figure 1), wherein the protocol (see secure TCP in figure 1) includes a respective medical device exchanging messages (par 0030) with a respective control entity (40 figure 1) on the control device for one-to-one identification between the respective medical device (10 figure 1) and the respective control entity (40 figure 1), wherein the respective control entity (40 figure 1) is configured for dedicated control of the respective medical device (10 in figure 1) (see figure 3(a), par 0030, par 0035-0042, 0052).  



Regarding claim 9:
Gaines further discloses wherein a user interface (52 in figure 1) of the control device (40 in figure 1) is formed on a separate device (30 in figure 1) outside the control device (40 in figure 1), wherein the separate device (30 in figure 1) is configured to communicate with the control device (40 in figure 1) (figure 1 shows relay module 30 is in communication with control device 40).  

Regarding claim 13:
Gaines further discloses determining a trigger signal (52 in figure 1) on the at least one medical device (10 in figure 1) to trigger execution of the protocol (see secure TCP in figure 1) (par 0030, 0036, 0045-0046). 

Regarding claim 14:
Gaines further discloses wherein the protocol further includes: the respective medical device (10 in figure 1) sending an initiation message with a unique device identification (identification of an associated medical device interpreted to be unique device identification) a for the respective medical device to the control device (par 0010); the control device (40 in figure 1) sending a first acknowledgment message to the respective medical device with an identification of the respective control entity in response to the initiation message (par 0030, 0036); and the medical device (10 in figure 1) sending a second acknowledgement message in response to the first acknowledgement message to the control device (40 in figure 1) (par 0010, 0030, 0036, claims 15-17).  
Regarding claim 15:
Gaines further discloses configuring the control device (40 in figure 1) in response to the received initiation message (par 0010, 0030, 0036, claims 15-17).  

Regarding claim 16:
Gaines further discloses wherein a plurality of control entities (41-44 and 46 in figure 1) are formed on the control device (40 in figure 1), and wherein the initiation message is a broadcast message broadcasted to all of the plurality of control entities (figure 1 shows broadcast message 52 is being broadcast to all components (entities) of the control device 40).  

Regarding claim 17:
Gaines further discloses wherein a plurality of control entities (41-44, 46, 66 and 64 in figure 1) are formed on a plurality of control devices (40 and 60 in figure 1) in a network (see figure 1), and wherein the initiation message is a broadcast message broadcasted to all of the plurality of control entities (figure 1 shows broadcast message 52 is being broadcast to all components (entities) of the control device 40).  

Regarding claim 18:
Gaines further discloses wherein the initiation message comprises an equipment code (device identification interpreted to be an equipment code.  See par 0010) and/or calibration data representing technical equipment of the respective medical device.  

Regarding claim 19:
Gaines further discloses wherein after execution of the protocol, an interconnection result is displayed on a user interface of the control device (par 0011, 0032, 0040) and/or a user interface of the at least one medical device.  

Regarding claim 20:
Gaines further discloses wherein after execution of the protocol (see the transmission execution of TCP in figure 1), an interconnection result is signaled via activation of a hardware component (all devices shown in control device 40 interpreted to be a hardware component.  See figure 1, par 0045).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines and further in view of Biewer et al. (US 20190381230) (hereinafter Biewer).

Regarding claims 2, 6, 8 and 12:
Gaines discloses all of the subject matter as described above except for specifically teaching wherein the at least one medical device includes at least one dialysis machine.
However, Biewer in the same field of endeavor teaches wherein the at least one medical device includes at least one dialysis machine (see dialysis machine in figure 1, par 0015).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use dialysis system as taught by Biewer to modify the system and method of Gaines in order to provide medical treatment (par 0002) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 



8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gaines and further in view of DiSilvestro et al. (US 20070078678) (hereinafter DiSilvestro).

Regarding claim 10:
Gaines further discloses wherein the separate device (30 in figure 1) is configured to communicate with the control device (40 in figure 1) via a medical device (10 in figure 1).  
Gaines discloses all of the subject matter as described above except for specifically teaching based on a position sensor detecting that the separate device is within a spatial proximity relative to the medical device.
However, Biewer in the same field of endeavor teaches based on a position sensor (54 in figure 2) detecting that the separate device (24 in figure 2) is within a spatial proximity relative to the medical device (58 in figure 2).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the position sensor as taught by Biewer to modify the system and method of Gaines in order to provide location data for the controller (par 0061) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Allowable Subject Matter
9.	Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Gaines does not teach or suggests the control device evaluating whether a second acknowledgement message has been received within a predefined timeout period in response to a first acknowledgement message received on the control device; and based on determining that a second acknowledgement message has not been received within the predefined timeout period in response to the first acknowledgement message received on the control device, issuing a miscommunication message on the control device. 
The prior art of record, Gaines also does not teach or suggests the control device evaluating whether a second acknowledgement message has been received within a predefined timeout period in response to a first acknowledgement message received on the control device; and based on determining that a second acknowledgement message has been received within the predefined timeout period in response to the first acknowledgement message received on the control device, issuing an interconnection message on the control device.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631